DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph are as follows:
Claims 40 & 41: 
driving member (per spec: the driving member in any of the embodiment above could be adapted to comprise at least one of: at least one worm gear, at least one chain, at least one driving belt, at least one universal joint, and at least one gear wheel)
bone contacting member (per spec: the bone contacting member is a drill or reamer for creating a hole in bone)
operating device (per spec: the operating device according to any of the embodiments above could be adapted to be electrically operated, in which case the operating device could comprise at least one electrical motor, or hydraulically operated, in which case the operating device could comprise at least one hydraulic motor. It is also conceivable that said operating device is battery powered, in which case a battery could be integrated in the instrument.)
Claim 44:
mechanical fixing members (per spec: screws or plates, adhesive, bone cement, or a combination thereof.)
Claim 50: 
sealing member (per spec: a resorbable material or material adapted to melt in the human body)

Claim Objections
Claim 40 is objected to because of the following informalities and should be amended as follows:  Appropriate correction is required.
“40. (Currently Amended) A method of treating a hip joint of a human patient using a pelvic drill comprising a driving member, a bone contacting member and an operating device for operating said driving member, the hip joint comprising a caput femur and an acetabulum, said method comprising the steps of:  
- cutting the skin of the human patient,
- dissecting an area of [[the]] a pelvic bone on [[the]] an opposite side from the acetabulum, 
- creating a hole in said dissected area using said pelvic drill, said hole passing through the pelvic bone and into the hip joint of the human patient, and 
- providing at least one hip joint surface to the hip joint, through said hole in the pelvic bone of the human patient.”

Claim 41 is objected to because of the following informalities and should be amended as follows:  Appropriate correction is required.
“41. (Currently Amended) A method of treating a hip joint of a human patient using a pelvic drill comprising a driving member, a bone contacting member and an operating device for operating said driving member, the hip joint comprising a caput femur and an acetabulum, said method comprising the steps of: 
- inserting a needle or tube like instrument into the patient's body,
- using the needle or tube like instrument to fill a part of the patient's body with gas and thereby expanding a cavity within the patient’s body, 

- inserting a camera through one of the laparoscopic/arthroscopic trocars into said cavity,  
- inserting at least one dissecting tool through one of said at least two laparoscopic/arthroscopic trocars, 
- dissecting an area of the pelvic bone on the opposite side from the acetabulum, 
- creating a hole in said dissected area using said pelvic drill, said hole passing through the pelvic bone and into the hip joint of the human patient, and  
- providing at least one hip joint surface to the hip joint, through said hole in the pelvic bone of the human patient.”  

Claim 42 is objected to because of the following informalities and should be amended as follows:  Appropriate correction is required.
“42. (Currently Amended) The method of treating a hip joint of a human patient according to any one of claims 40 and 41, further comprising the step of reaming the acetabulum or the caput femur.”  

Claim 44 is objected to because of the following informalities and should be amended as follows:  Appropriate correction is required.
“44. (Currently Amended) The method of treating a hip joint of a human patient according to any one of claims 40 and 41, further comprising the step of fixating the hip joint surface to the caput femur or to the pelvic bone by means of mechanical fixating members, bone cement or adhesive.” 

Claim 48 is objected to because of the following informalities and should be amended as follows:  Appropriate correction is required.
“48. (Currently Amended) The method of treating a hip joint of a human patient according to any one of claims 40 and 41, further comprising the step of placing a mould inside of the hip joint of the human patient and subsequently injecting a fluid into said mould placed inside of the hip joint of the human patient.”  


“50. (Currently Amended) The method of treating a hip joint of a human patient according to any one of claims 40 and 41, further comprising the steps of: 
a. placing at least one sealing member between the acetabulum and the caput femur, thus creating a sealed area between the acetabulum and the caput femur, and 
b. injecting a fluid into said sealed area.”  

Claim 53 is objected to because of the following informalities and should be amended as follows:  Appropriate correction is required.
“53. (Currently Amended) The method of treating a hip joint of a human patient according to claim 40, wherein the step of cutting the skin of the human patient is performed in the group consisting of: 
a. the abdominal wall, 
b. the inguinal area, and 
c. the pelvic region.”  

Claim 54 is objected to because of the following informalities and should be amended as follows:  Appropriate correction is required.
“54. (Currently Amended) The method of treating a hip joint of a human patient according to claim 41, wherein said cavity is located in the group consisting of: 
a. the abdominal region, 
b. the inguinal region, and 
c. the pelvic region[[,]].” 

Claim 55 is objected to because of the following informalities and should be amended as follows:  Appropriate correction is required.
“55. (Currently Amended) The method of treating a hip joint of a human patient according to any one of claims 40 and 41, wherein the step of dissecting [[an]] the area of the pelvic bone comprises dissecting the group consisting of: 
the peritoneum and the pelvic bone, 
b. an area between the pelvic bone and [[the]] surrounding tissue, 

[[d]]c. an area of the inguinal region, and 
[[e]]d. an area of the abdominal cavity[[,]].”  

Claim 86 is objected to because of the following informalities and should be amended as follows:  Appropriate correction is required.
“86. (Currently Amended) The method according to claim 40, wherein said driving member and said bone contacting [[organ]] member together [[from]] form an elongated member, 
the method further comprising placing said elongated member [[achieving]] in the hip joint such that the elongated member is supported at a first supporting point in a femoral bone for the bone contacting [[organ]] member the pelvic bone.”  

Claim 87 is objected to because of the following informalities and should be amended as follows:  Appropriate correction is required.
“87. (Currently Amended) The method according to claim 86, further comprising connecting [[an]] the operating [[operation]] device and using the operating member to apply a force to the elongated member from outside the body, [[lateral]] on the opposite side of said hip joint outside the 

Claim 88 is objected to because of the following informalities and should be amended as follows:  Appropriate correction is required.
“88. (Currently Amended) The method according to claim 86, wherein said elongated member [[is receiving]] receives [[said]] a force from the operating device in the abdomen or outside the patient’s body, lateral [[of]] to [[the]] a proximal portion of the femoral bone.”

Allowable Subject Matter
Claims 40-42, 44, 46, 48, 50, 53-55, 86-88 are allowed. 
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly a method of treating a hip joint of a human patient using a pelvic drill comprising a driving member, a bone contacting member and an operating device for operating said driving member, the hip joint comprising a caput femur and an acetabulum, said method comprising the steps of:  cutting the skin of the human patient, dissecting an area of a pelvic bone on an opposite side from the acetabulum, creating a hole in said dissected area using said pelvic drill, said hole passing through the pelvic bone and into the hip joint of the human patient, and providing at least one hip joint surface to the hip joint, through said hole in the pelvic bone of the human patient, and there is no reasonable motivation to modify the art of record to have these features.
The closest prior art of record appears to be: Bonutti (US PG Pub No. 2007/0173946).
Bonutti discloses a minimally invasive hip replacement surgical method, the method including creating a hole passing into the hip joint, placing a first sealing member between the acetabulum surface and the caput femur surface so that the first sealing member, the acetabulum surface and the caput femur surface together define a hollow space between the acetabulum and caput femur, and injecting a material into the hollow space thereby creating an artificial hip joint surface, but Bonutti fails to disclose . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JESSICA WEISS/Primary Examiner, Art Unit 3775